DETAILED ACTION
This Office Action is responsive to communications of application received on 5/1/2020. The disposition of the claims is as follows: claims 25 and 36-45 are pending in this application. Claims 25, 41 and 44-45 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application number 2018-002416 filed in Japan on 1/11/2018. It is noted, however, that Applicant has not filed a certified copy of the foreign priority application as required by 35 U.S.C. 119(b). When priority is claimed to a foreign application that is eligible for retrieval under the priority document exchange program (PDX), the information will be used by the Office to automatically attempt retrieval pursuant to 37 CFR 1.55(i)(1) and (2). Under the PDX program, Applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37 CFR 1.55(g)(1). Applicant is encouraged to check the Patent Application and Information Retrieval (PAIR) to determine whether the foreign priority application has been successfully retrieved.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/1/2020 and 9/8/2021 have been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,347,068 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim are to be found in the patent claim. Shown below are the comparison between the application claim and the patent claim:
Instant Application 16/761,092
(independent claim 25)
US Patent 10,347,068 B2
(dependent claim 15=10+1+13+15)

An image reading device, comprising:

An image reading device, comprising:

a capacitance detection device comprising a first electrode and a second electrode at least partially facing each other with a conveyance path therebetween, the conveyance path extending along a conveyance direction in which a sheet-like detection object is conveyed; an oscillating circuit to form an electric field between the first electrode and the second electrode; a detection circuit to detect a change in capacitance between the first electrode and the second electrode; a first board including at least one of the oscillating circuit or the detection circuit; a second board including at least the other one of the oscillating circuit and the detection circuit (see Claim 1 of the Patent);

(Claim 1) a capacitance detection device, comprising: a first electrode and a second electrode that at least partially face each other on opposite sides of a transfer path extending along a transfer direction in which a sheet-like detection target is transferred; an oscillator circuit to form an electric field between the first electrode and the second electrode; a detection circuit to detect a change in capacitance between the first electrode and the second electrode; and a first board and a second board each including at least one of the oscillator circuit and the detection circuit

an insulative first plate arranged between the first electrode and the conveyance path; and an insulative second plate arranged between the second electrode and the conveyance path (see Claim 13 of the Patent);

(Claim 13) wherein the capacitance detection device comprising: a first plate that is insulating and includes the first electrode; and a second plate that is insulating and includes the second electrode, wherein at least one of the first plate and the second plate has a transmittance of light that is equal to or greater than a threshold, the light being emitted from the light source.

a light source to irradiate the detection object with light; and an image reader to read an image with a reflection light from the light source reflected on the detection object or a transmitted light from the light source transmitted through the detection object, wherein the first electrode and the second electrode are arranged on an upstream side or a downstream side of the conveyance path in the conveyance direction with respect to an image reading position of the image reader (see Claim 10 of the Patent), and

(Claim 10) a light source to irradiate the detection target with light; and an image reader to read an image of the detection target, wherein the first electrode and the second electrode are disposed on at least one of an upstream side and a downstream side of the image reader in the transfer direction of the transfer path.

the image reader comprises (i) a lens element to converge, via at least one of the first plate or the second plate, light reflected on the detection object or light transmitted through the detection object, and (ii) a sensor element to receive the light converged by the lens element (see Claim 15 of the Patent).

(Claim 15) wherein the image reader further comprises: a lens element to focus, via at least one of the first plate and the second plate, light reflected on the detection target or light transmitted through the detection target; and a sensor element to receive the light focused by the lens element, wherein the image reader has an optical axis that is an optical axis of the lens element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 37, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN203800995U to Ju et al. in view of U.S. Patent Publication No. 2015/0042353 A1 to Jang et al.
As to claim 25, Ju discloses an image reading device (imaging sensor as shown in figures 1 and 5), comprising: 
a capacitance detection device comprising 

an oscillating circuit to form an electric field between the first electrode and the second electrode (live end 21 to apply voltage; last paragraph of page 4); 
a detection circuit to detect a change in capacitance between the first electrode and the second electrode (test side 22 and testing circuit 25 and last three paragraphs of page 4); 
a first board including at least one of the oscillating circuit (applying voltage suggests connection to power circuit; paragraph 4 of page 5) or the detection circuit; 
a second board including at least the other one of the oscillating circuit and the detection circuit (testing circuit 25; paragraph 6 of page 5); 
a light source to irradiate the detection object with light (light source 11/11a); and 
an image reader to read an image with a reflection light from the light source reflected on the detection object or a transmitted light from the light source transmitted through the detection object (first two paragraphs of page 5), 
wherein the first electrode and the second electrode are arranged on an upstream side or a downstream side of the conveyance path in the conveyance direction with respect to an image reading position of the image reader (as shown in figure 5, the first electrode 221 and the second electrode 212 are arranged on a downstream side of the conveyance path), and 

Ju does not expressly disclose an insulative first plate arranged between the first electrode and the conveyance path and an insulative second plate arranged between the second electrode and the conveyance path.
Jang, in the same area of image reading device, teaches an insulative first plate arranged between the first electrode and the conveyance path and an insulative second plate arranged between the second electrode and the conveyance path (see abstract, paragraphs 0015, 0042 and figure 1).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ju’s image reading device by the teaching of Jang because it would protect the corresponding electrode, enhance the feeding process and improve paper thickness detection (Jang: paragraph  0041). 
As to claim 37, Ju further discloses wherein at least one of the first board or the second board (testing circuit 25 of figure 5) has a main surface (left or right surface of testing circuit 25) arranged in parallel (vertical direction as shown in figure 5) to a direction that is perpendicular to the conveyance direction (horizontal direction as shown in figures 1 and 5).
As to claim 44, please see similar rejection to claim 37 above.
Allowable Subject Matter
Claims 41-43 and 45 are allowed.
s 36, 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675